Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 6/6/2022.  Claims 1, 13 are amended; claims 16-22 are withdrawn from consideration as being drawn to non-elected invention; claims 23-25 are cancelled; and claim 26 is added. Accordingly, claims 1-22 and 26 re currently pending in the application.


It is noted that identifier for claims drawn to non-elected invention is improper, see MPEP § 714.  Applicant is advised to include proper identifier (such as “withdrawn”) for claims drawn to non-elected invention (i.e. claims 16-22).

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections

Claims 2-7 are objected to because of the following informalities:  Claims recite “formula (I)” and/or “formula (II)”.  However, there is no reference to which of these formulae is I or II.  Additionally, while claim 8 does not refer to compounds with a number.  A number was associated with these compounds in amendments filed earlier.  Examiner relies on the numbering of formulae in claims filed on 2/16/2022 and examined earlier, in the body of rejections set forth below.  
Appropriate correction and/or clarification are required.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites “contains at least one amine” and fails to further limit claim 1 on which it is dependent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

Claim(s) 1-3, 5, 8-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2012/0148858 A1) in view of Kuo et al (US 2008/0135060 A1).
Regarding claims 1 and 10, Wu discloses an aldehyde abatement composition comprising amino functional compound (abstract) which reads on the amine in present claim 1.  See example NJ02 wherein the formaldehyde abatement coating composition comprises AAEM functional acrylic latex (i.e. acetoacetoxyethyl methacrylate and reads on acetoacetyl functional ethylenically unsaturated monomer in present claim 1) and Jeffamine (i.e. reads on amine in present claim 1 and 10).
Wu is silent with respect to the amount of acetoacetyl functional ethylenically unsaturated monomer.
However, Wu in the general disclosure teaches that aceteacetyl functional polymer is added to the aldehyde abatement composition to provide additional reactivity with an aldehyde.  Amino functional groups on amino-functional compound react with the acetoacetyl functional group to enhance the reactivity of acetoacetyl group towards aldehydes (paragraph 0024).  Additionally, Kuo et al in the same field of endeavor teach a composition comprising acetoacetate-functional polymer that reacts with and removes aldehyde (abstract).  Preferred 2-acetoacrtoxyethyl(meth)acrylate monomer weight percent is 10 to 80% (i.e. overlaps with the amount of acetoacetyl functional ethylenically unsaturated monomer in present claim 1) and (meth)acrylic acid is 2 to 20% based on total weight of monomers (paragraph 0033) which reads on ethylenically unsaturated monomer other than acetoacetyl functional ethylenically unsaturated monomer and its amount in present claim 1.  Therefore, in light of the teachings in Kuo et al and given that Wu teaches a composition comprising amino functional compound in combination with aceteacetyl functional polymer to enhance the reactivity of acetoacetyl group towards aldehdyes, it would have been obvious to one skilled in art prior to the filing of present application, to include the acetoacetate-functional polymer, of Kuo et al, in the same field of endeavor, in the composition of Wu, absent evidence to the contrary.
Regarding claims 2, 3, 5, and 8, it is noted that acetoacetoxyethyl methacrylate is represented by formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(i.e. reads on monomer of formula I in claims 2 and 3 wherein R1, and R2 are H, R3 is C1-alkyl, Y= O, a = 1, b = 1, R4 = C2 alkylene, R5 = H; R6 = C1-alkyl, and X = O; monomer of formula I in claim 3 wherein R1, and R2 are H, R3 is C1-alkyl, R4 is C2-alkylene, R5 = H, R6 = methyl, X = O, Y = O, a = 1 and b = 1; monomer of formula I in claim 5 wherein R1, and R2 are H, R3 is methyl, R4 is ethylene, R5 = H, R6 = methyl, X = O, Y = O, a = 1 and b = 1; and monomer of formula Ia in claim 8).
Regarding claim 9, Kuo et al teach that polyacrylates preferably have a number average molecular weight of at least 15,000 (paragraph 0017) which overlaps with the weight average molecular weight in present claim 9.  It is noted that molecular weight distribution i.e. Mw (weight average molecular weight) / Mn (number average molecular weight) is ≥ 1.
Regarding claims 11 and 14, Wu teach that amino functional compounds are selected from compounds having at least one primary amino functional group and a weight average molecular weight of less than about 1000 g/mol (paragraph 0012).  The primary amine compounds include polyetheramines (paragraph 0013) which reads on polyamine in present claim 11 and polyetheramine in present claim 14.
Regarding claim 15, Wu teaches that amount of film-forming additional polymer is preferably from 5 to 95% by weight (paragraph 0027).  The amount of amino-functional compound is about 0.1 to 90% by weight (paragraph 0021) which overlaps with the ratio of polymer of acetoacetyl functional ethyenically unsaturated monomer and amine in present claim 15.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US 6,297,320 B1).
Prior to setting forth the rejection, it is noted that the recitation of "additive composition for abatement of free aldehydes or removing the same" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Tang et al and hence the preamble fails to limit the claim. MPEP 2111.02
Regarding claim 1, Tang et al disclose a composition comprising acrylic polymer having acetoacetoxy functionality, acetoacetoxy functional derivative of a low molecular weight polyol and imine functional compound (abstract).  See examples wherein the AcAC functional acrylics comprise acetoacetoxyethyl methacrylate (i.e. reads on polymer containing at least one acetoacetyl functional ethyenically unsaturated monomer in present claim 1) and other ethylenically unsaturated monomers.   In a preferred formulation, the composition comprises an amine functional compound (col. 1, lines 56-58) which reads on amine in the present claim 1.
Tang et al fails to disclose a composition comprising at least 70% by weight of acetoacetyl functional ethylenically unsaturated monomer.
However, Tang et al in the general disclosure teach that acetoacetoxy functional monomer will typically be present in amounts of from 10 to about 75% (col. 2, lines 55-59) which overlaps with the amount of acetoacetyl functional ethylenically unsaturated monomer in present claim 1 and consequently the other monomers are present in amounts of 25% to 90% by weight (i.e. reads on the amount of other ethylenically unsaturated monomer in present claim 1).  Therefore, in light of the teachings in general disclosure of Tang et al, it would have been obvious to one skilled in art at the time invention was made to have selected the overlapping range, of 70% to about 75%, from Tang et al because court held that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.
Regarding claims 2, 3, 5, and 8, it is noted that acetoacetoxyethyl methacrylate is represented by formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(i.e. reads on monomer of formula I in claims 2 and 3 wherein R1, and R2 are H, R3 is C1-alkyl, Y= O, a = 1, b = 1, R4 = C2 alkylene, R5 = H; R6 = C1-alkyl, and X = O; monomer of formula I in claim 3 wherein R1, and R2 are H, R3 is C1-alkyl, R4 is C2-alkylene, R5 = H, R6 = methyl, X = O, Y = O, a = 1 and b = 1; monomer of formula I in claim 5 wherein R1, and R2 are H, R3 is methyl, R4 is ethylene, R5 = H, R6 = methyl, X = O, Y = O, a = 1 and b = 1; and monomer of formula Ia in claim 8).
Regarding claim 4, Tang et al teach examples of acetoacetoxy functional monomers which include allyl acetoacetate (col. 2, lines 35-40) and represented by formula - 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (i.e. reads on monomer of formula I, wherein R1, R2 and R3 = H, R4 = methylene; R5 = H and R6 = methyl; X = O, a = 0 and b = 1).
Regarding claims 6-7, Tang et al teach that it is preferable to include an acetoacetoxy functional derivative of a low molecular weight polyol, especially a monomeric polyol.  These reduce the overall viscosity of the final curable composition.  Examples of polyols include diethylene glycol, triethylene glycol, dipropylene glycol, and tetraethylene glycol (bridging paragraph col. 3-4).  Therefore, it would have been obvious to one skilled in art prior to the filing of present application to include acetoacetoxy functional derivative of the monomeric polyol comprising vinyl or (meth)acrylate unit in the acrylic polymer, for above mentioned advantages.
Regarding claim 9, Tang et al teach that number average molecular weight of acetoacetoxy functional acrylic polymer is less than about 20,000 (col. 3, lines 40-45) which overlaps with the weight average molecular weight in present claim 9.  It is noted that molecular weight distribution i.e. Mw (weight average molecular weight) / Mn (number average molecular weight) is ≥ 1.
Regarding claims 10, 11 and 12, examples of amine functional compounds include polyamines (i.e. reads on amine in present claim 10 and polyamine in present claim 11) and low molecular weight amines such as 1,3-diaminopropane (col. 7, lines 29-46) which reads on diamine in present claim 12.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2012/0148858 A1) in view of Kuo et al (US 2008/0135060 A1) and Brodie III et al (US 5,362,784).
The discussion with respect to Wu and Kuo et al in paragraph 8 above is incorporated here by reference.
Wu and Kuo et al are silent with respect to polyalkyleneimines.
However, Brodie III et al teach in the same field of endeavor polyalkylene imine compositions capable of scavenging unwanted aldehydes (abstract).  Preferably, the polyalkylene imines have a molecular weight of about 800 and more (col. 3, lines 28-34).  Case law holds that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art”, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US 6,297,320 B1) and Brodie III et al (US 5,362,784).
The discussion with respect to Tang et al in paragraph 9 above is incorporated here by reference.
Tang et al are silent with respect to polyalkyleneimines.
However, Brodie III et al teach polyalkylene imine compositions capable of scavenging unwanted aldehydes (abstract).  Preferably, the polyalkylene imines have a molecular weight of about 800 and more (col. 3, lines 28-34).  Therefore, in light of the teachings in Brode III, it would have been obvious to one skilled in art prior to the filing of present application to include polyalkylene imines, of Brode III, in the composition of Tang et al, for obtaining a composition capable of scavenging aldehydes, absent evidence to the contrary.

Response to Arguments

The rejections under 35 U.S.C. 112(b), 102 and 103 as set forth in paragraphs 6, 9-10 and 14-16, of office action mailed 3/4/2022, are withdrawn in view of the new grounds of rejection set forth in this office action.
		While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 13 below).

Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. Specifically, general thrust of applicant’s argument is that polymers of acetoacetyl functional ethylenically unsaturated monomer in combination with polyamine can effectively reduce residual formaldehyde content (see pages 30 and 31 of applicant’s specification).  Wu focuses on an aldehyde abatement composition which may be applied to a substrate to reduce amount of aldehyde.  Kuo on the other hand focuses on use of coated air filter media coated with acetoacetate functional polymeric material to remove gases from air such as aldehydes.  The inventions of Wu and Kuo do not share the same structure or form and one skilled in art would be unable to predict the behavior of polymers of Kuo in the composition of Wu.
		In response, as stated by the applicant, both Kuo and Wu are drawn to compositions that reduce/remove aldehydes, and contain polymers including acetoacetyl functional ethylenically unsaturated monomer.  Hence, it is the Office’s position that Kuo and Wu are combinable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/Primary Examiner, Art Unit 1764